DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  receiving over the internet, by the first device, the respective IP addresses of each of the client devices in the group; associating and storing, by the first device to each client device in the group, a respective physical geographical location. Claim 1 clearly recites only the first server knows the respective physical geographical location for each client device in the group. Thus, the first server can perform the step of “selecting, based on the respective physical geographical location, a client device from the group”. It is unclear how the first device can perform the step of “selecting, based on the respective physical geographical location, a client device from the group” without knowing the respective physical geographical location for each client device in the group. Same rationales apply to claim 49.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-48, and 50-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-60 of U.S. Patent No. 11178250. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-60 of U.S. Patent No. 11178250 alone or in combination teach each and every limitation of claims 1-2, 4-48, and 50-69 of the instant application.
Claims 1, 2 and 8 of U.S. Patent No. 11178250 tech claim 1 of the instant application.
Regarding claim 1 of the instant application, claims 1, 2 and 8 of U.S. Patent No. 11178250 teaches a method for anonymously fetching a first content by a first device from a second server over the Internet via a first server, the first content identified in the Internet by a first URL and the first device is identified in the Internet by a first Internet Protocol (IP) address, further for anonymously fetching a second content by the first device from the second server over the Internet via the first server, the second content identified in the Internet by a second URL, for use with a group of client devices that are each identified in the Internet using a respective IP address and that are each associated with a physical geographical location, the method comprising: (Claim 1: A method for anonymously fetching a first content by a first device from a second server over the Internet via a first server, the first content identified in the Internet by a first URL and the first device is identified in the Internet by a first Internet Protocol (IP) address, further for anonymously fetching a second content by the first device from the second server over the Internet via the first server, the second content identified in the Internet by a second URL, for use with a group of client devices that are each identified in the Internet using a respective IP address and that are each associated with a physical geographical location)
associating and storing, by the first server to each client device in the group, a respective physical geographical location; (Claim 8: receiving, by the first server, the physical geographical location from each of the client devices of the group)
selecting, based on the respective physical geographical location, a client device from the group; (Claim 1: selecting, based on the respective physical geographical location, a client device from the group in response to the receiving of the first URL)
sending, by the first server to the selected client device, the first URL over the Internet; (Claim 1: sending the first URL over the Internet to the selected client device)
receiving by the first server via the selected client device from the second server, the first content over the Internet; (Claim 1: receiving the first content over the Internet via the selected client device from the second server)
sending, by the first server to the first device, the first content over the Internet; (Claim 2: sending the first content over the Internet to the first device)
receiving, by the first server from the first device, the second URL over the Internet; (Claim 1: receiving the second URL over the Internet from the first device)
selecting an additional client device from the group in response to the receiving of the second URL; (Claim 1: selecting an additional client device from the group in response to the receiving of the second URL)
sending, by the first server to the selected additional client device, the second URL over the Internet; (Claim 1: sending the second URL over the Internet to the selected additional client device)
230receiving, by the first server via the selected additional client device from the second server, the second content over the Internet; and (Claim 1: receiving the second content over the Internet via the selected additional client device from the second server)
sending, by the first server to the first device over the Internet, the second content. (Claim 1: sending the second content over the Internet to the first device)

Claims 2 and 4-24 of the instant application are dependent claims of independent claim 1. Claim 1 of U.S. Patent No. 11178250 B2 teaches claim 2 of the instant application. Claim 20 of U.S. Patent No. 11178250 B2 teaches claim 4 of the instant application. Claim 3 of U.S. Patent No. 11178250 B2 teaches claim 5 of the instant application. Claim 4 of U.S. Patent No. 11178250 B2 teaches claim 6 of the instant application. Claim 5 of U.S. Patent No. 11178250 B2 teaches claim 7 of the instant application. Claim 6 of U.S. Patent No. 11178250 B2 teaches claim 8 of the instant application. Claim 7 of U.S. Patent No. 11178250 B2 teaches claim 9 of the instant application. Claim 8 of U.S. Patent No. 11178250 B2 teaches claim 10 of the instant application. Claim 9 of U.S. Patent No. 11178250 B2 teaches claim 11 of the instant application. Claim 10 of U.S. Patent No. 11178250 B2 teaches claim 12 of the instant application. Claim 11 of U.S. Patent No. 11178250 B2 teaches claim 13 of the instant application. Claim 12 of U.S. Patent No. 11178250 B2 teaches claim 14 of the instant application. Claim 13 of U.S. Patent No. 11178250 B2 teaches claim 15 of the instant application. Claim 14 of U.S. Patent No. 11178250 B2 teaches claim 16 of the instant application. Claim 15 of U.S. Patent No. 11178250 B2 teaches claim 17 of the instant application. Claim 16 of U.S. Patent No. 11178250 B2 teaches claim 18 of the instant application. Claim 17 of U.S. Patent No. 11178250 B2 teaches claim 19 of the instant application. Claim 18 of U.S. Patent No. 11178250 B2 teaches claim 20 of the instant application. Claim 19 of U.S. Patent No. 11178250 B2 teaches claim 21 of the instant application. Claim 1 of U.S. Patent No. 11178250 B2 teaches claim 22 of the instant application. Claim 1 of U.S. Patent No. 11178250 B2 teaches claim 23 of the instant application. Claim 1 of U.S. Patent No. 11178250 B2 teaches claim 24 of the instant application.

Claims 21 and 28 of U.S. Patent No. 11178250 tech claim 25 of the instant application. Claims 26-46 of the instant application are dependent claims of independent claim 25. Claim 21 of U.S. Patent No. 11178250 B2 teaches claim 26 of the instant application. Claim 21 of U.S. Patent No. 11178250 B2 teaches claim 27 of the instant application. Claim 22 of U.S. Patent No. 11178250 B2 teaches claim 28 of the instant application. Claim 23 of U.S. Patent No. 11178250 B2 teaches claim 29 of the instant application. Claim 24 of U.S. Patent No. 11178250 B2 teaches claim 30 of the instant application. Claim 25 of U.S. Patent No. 11178250 B2 teaches claim 31 of the instant application. Claim 26 of U.S. Patent No. 11178250 B2 teaches claim 32 of the instant application. Claim 27 of U.S. Patent No. 11178250 B2 teaches claim 33 of the instant application. Claim 28 of U.S. Patent No. 11178250 B2 teaches claim 34 of the instant application. Claim 29 of U.S. Patent No. 11178250 B2 teaches claim 35 of the instant application. Claim 30 of U.S. Patent No. 11178250 B2 teaches claim 36 of the instant application. Claim 31 of U.S. Patent No. 11178250 B2 teaches claim 37 of the instant application. Claim 32 of U.S. Patent No. 11178250 B2 teaches claim 38 of the instant application. Claim 33 of U.S. Patent No. 11178250 B2 teaches claim 39 of the instant application. Claim 34 of U.S. Patent No. 11178250 B2 teaches claim 40 of the instant application. Claim 35 of U.S. Patent No. 11178250 B2 teaches claim 41 of the instant application. Claim 36 of U.S. Patent No. 11178250 B2 teaches claim 42 of the instant application. Claim 37 of U.S. Patent No. 11178250 B2 teaches claim 43 of the instant application. Claim 38 of U.S. Patent No. 11178250 B2 teaches claim 44 of the instant application. Claim 39 of U.S. Patent No. 11178250 B2 teaches claim 45 of the instant application. Claim 40 of U.S. Patent No. 11178250 B2 teaches claim 46 of the instant application.

Claims 41, 42 and 48 of U.S. Patent No. 11178250 tech claim 47 of the instant application. Claims 48 and 50-69 of the instant application are dependent claims of independent claim 47. Claim 41 of U.S. Patent No. 11178250 B2 teaches claim 48 of the instant application. Claim 41 of U.S. Patent No. 11178250 B2 teaches claim 50 of the instant application. Claim 43 of U.S. Patent No. 11178250 B2 teaches claim 51 of the instant application. Claim 44 of U.S. Patent No. 11178250 B2 teaches claim 52 of the instant application. Claim 45 of U.S. Patent No. 11178250 B2 teaches claim 53 of the instant application. Claim 46 of U.S. Patent No. 11178250 B2 teaches claim 54 of the instant application. Claim 47 of U.S. Patent No. 11178250 B2 teaches claim 55 of the instant application. Claim 48 of U.S. Patent No. 11178250 B2 teaches claim 56 of the instant application. Claim 49 of U.S. Patent No. 11178250 B2 teaches claim 57 of the instant application. Claim 50 of U.S. Patent No. 11178250 B2 teaches claim 58 of the instant application. Claim 51 of U.S. Patent No. 11178250 B2 teaches claim 59 of the instant application. Claim 52 of U.S. Patent No. 11178250 B2 teaches claim 60 of the instant application. Claim 53 of U.S. Patent No. 11178250 B2 teaches claim 61 of the instant application. Claim 54 of U.S. Patent No. 11178250 B2 teaches claim 62 of the instant application. Claim 55 of U.S. Patent No. 11178250 B2 teaches claim 63 of the instant application. Claim 56 of U.S. Patent No. 11178250 B2 teaches claim 64 of the instant application. Claim 57 of U.S. Patent No. 11178250 B2 teaches claim 65 of the instant application. Claim 58 of U.S. Patent No. 11178250 B2 teaches claim 66 of the instant application. Claim 59 of U.S. Patent No. 11178250 B2 teaches claim 67 of the instant application. Claim 60 of U.S. Patent No. 11178250 B2 teaches claim 68 of the instant application. Claim 41 of U.S. Patent No. 11178250 B2 teaches claim 69 of the instant application.

Allowable Subject Matter
Claims 1-69 would be allowable if applicant overcomes the double patenting rejection(s) and the 112(b) rejection(s).
The following is a statement of reasons for the indication of allowable subject matter:
The prior art in the field, such as Zaid (US 20110035503 A1) teaches for anonymous addressing of content stored on computers at the edge of the network. This is coupled with a system and method for the private peer-to-peer exchange of anonymously addressed content. 
Riise (US 20050108244 A1) teaches determining a geographical location from IP address information. 
Jalan (US 20050027782 A1) teaches a DNS server containing a list of peer device IDs and a multicast group address and each PE device registering with the name server.
Chmaytelli (US 20070180111 A1) teaches an application or content distribution server (server) is operable to limit the purchaser of the application and/or content to operate within a predefined geographic location. Once the purchaser's device is outside the predefined location, the application or content will not be accessible from the server.
However, the prior art of record fail to explicitly teach each and every step for anonymously fetching a first content by a first device from a second server over the Internet via a first server, the first content identified in the Internet by a first URL and the first device is identified in the Internet by a first Internet Protocol (IP) address, further for anonymously fetching a second content by the first device from the second server over the Internet via the first server, the second content identified in the Internet by a second URL, for use with a group of client devices that are each identified in the Internet using a respective IP address and that are each associated with a physical geographical location, in the specific manner and combinations recited in independent claim 1. Similar rationales apply to independent claims 25 and 47. The prior art of record also fail to explicitly teach each and every limitation, in the specific manner and combinations recited in independent claim 25 or claim 47.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455